Citation Nr: 0210561	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1946.  He died in May 1971; the appellant is his widow.  At 
the time of death, the veteran was service connected for 
anxiety reaction, evaluated as 10 percent disabling.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 1999 rating decision by 
the Newark, New Jersey RO.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development have been accomplished.

2.  In March 1972, the Board denied service connection for 
the cause of the veteran's death.

3.  The evidence added to the record since 1972 does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1972 denial of service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

2.  The additional evidence associated with the file since 
the Board's prior denial of the claim is not new and 
material, and the claim for service connection for the cause 
of the veteran's death may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  In addition, 
pertinent regulations, which implement the Act, were 
promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except as otherwise provided, those 
regulations also are effective November 9, 2000.  Id.

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the appellant's new and material evidence claim 
at this time, and that all notification and development 
action needed to render a fair decision on that issue has 
been accomplished. 

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The appellant's claim for service connection for the cause of 
the veteran's death previously was considered and denied by 
the Board in March 1972.  The evidence of record at that time 
showed that the veteran had been service connected for 
anxiety reaction, evaluated as 10 percent disabling, 
effective from September 1948.  He died in May 1971 from 
congestive heart failure due to rheumatic heart disease with 
pericardial effusion.  An autopsy confirmed the cause of 
death to be heart disease; cerebral lesions were noted to be 
related to the heart disease.  The appellant maintained that 
the veteran's heart disease existed in and was aggravated by 
service.  The appellant further maintained that the veteran's 
service-connected anxiety had a severe effect on his heart 
condition and was a contributory factor in the cause of his 
death.  The Board noted in its March 1972 decision that the 
veteran's service medical records dated from 1943 to 1946 and 
a VA examination report dated in March 1947 were negative for 
complaints or findings related to heart disease.  Private 
hospitalization records dated in 1970 note that the veteran 
reported a history of paroxysmal tachycardia, enlarged heart 
and heart murmur since 1949; however, rheumatic heart disease 
was first diagnosed during an August 1951 VA examination, 
almost five years after separation from service.  

Ultimately, the Board found that, because heart disease was 
not manifested during the veteran's service or within one 
year after he was separated from service, and because a 
relationship between the veteran's service-connected 
psychiatric disorder and rheumatic heart disease was not 
shown, service connection for the cause of the veteran's 
death was not warranted.  The March 1972 Board decision is 
final.  See 38 C.F.R. § 20.1100.

In 1999, the appellant filed a petition to reopen her claim 
for service connection for the cause of the veteran's death, 
and the denial of that claim culminated in the current 
appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the Board's 1972 
denial of the claim is final (on the basis of the evidence 
then of record), it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's December 1997 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim 
to reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In this 
case, the evidence that must be considered in determining 
whether there is a basis for reopening the claim for service 
connection for the cause of the veteran's death is that added 
to the record since the Board's 1972 decision, the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans, 9 Vet. App. at 285.

Specifically, the evidence received since the time of the 
final disallowance in March 1972 includes: duplicate copies 
of the veteran's service medical records, VA examination 
reports, private treatment records and autopsy report; 
excerpts from medical treatises and dictionaries; copies of 
other decisions by the Board; various statements from the 
appellant and her daughter dated from 1999 to 2002; a 
transcript of a November 2000 personal hearing; and an April 
2001 VA medical opinion.

The duplicate copies of service medical records, VA 
examination reports, private treatment records and autopsy 
report are, by definition, not new.  Thus, this evidence 
affords no basis upon which the appellant's claim may be 
reopened. 

In an April 2001 opinion, the VA physician noted, after a 
review of the veteran's medical records, that there was no 
evidence of hypertension or coronary heart disease during the 
veteran's military service except for one episode of systolic 
blood pressure of 150 following an eye injury.  The VA 
physician stated that the cause of the veteran's death was 
"the pressure created from the pericardial fluid and in turn 
cardiac death with ventricular fibrillation, which [was] 
documented at the time of death."  The VA examiner also 
stated that cerebral infarcts and lesions were not the 
immediate cause of the veteran's death.  This additional 
medical evidence is new in the sense that that it previously 
was not before agency adjudicators.  However, the evidence 
merely affirms and reflects the veteran's cause of death from 
heart disease, and does not include any medical indication of 
a relationship between any such problems and any injury or 
disease incurred or aggravated during the veteran's active 
military service.  Hence, such evidence is not material for 
purposes of reopening the claim.

The medical treatise evidence addresses the etiology of heart 
disease; however, it does not relate this veteran's service-
connected anxiety (or any other inservice injury or disease) 
to heart disease, which resulted in his death.  With regard 
to medical treatise evidence, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the medical text evidence 
submitted by the appellant is not accompanied by the medical 
opinion of a medical professional.  Additionally, it fails to 
demonstrate with a degree of certainty the relationship 
between the veteran's service-connected anxiety (or any other 
inservice injury or disease) and his death.  For these 
reasons, the Board must find that the medical text evidence 
does not contain the specificity to constitute competent 
evidence of the claimed medical nexus.  See Sacks, 11 Vet. 
App. at 317; see Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Therefore, such evidence is not material for 
purposes of reopening the claim.

Under these circumstances, the Board must conclude that none 
of the medical evidence added to the claims file since March 
1972 constitutes new and material evidence sufficient to 
reopen the claim for service connection for the cause of the 
veteran's death. 

Likewise, hearing testimony provided by the appellant and her 
son and the statements submitted by the appellant and her 
daughter do not provide a basis for reopening the previously 
disallowed claim.  To the extent that the hearing testimony 
and various statements have been offered in an attempt to 
establish that the veteran's heart disease existed in and was 
aggravated by service, or that the veteran's service-
connected anxiety had a severe effect on his heart condition 
and was a contributory factor in the cause of his death, the 
Board notes that such evidence constitutes, essentially, 
reiterations of the appellant's assertions made in connection 
with the prior (1972) denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  With regard to 
the contentions that the veteran's parachute fall during 
service cause his heart disease, or that the veteran's 
treatment for a cyst during service cause his heart disease, 
the Board notes that neither the appellant nor her daughter 
is shown to possess the appropriate medical expertise and 
training to competently offer an opinion in this regard; 
therefore, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported lay 
statements, even if new, can never serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Additionally, the prior Board decisions submitted by the 
appellant note two instances where the Board granted service 
connection for the cause of the veteran's death from heart 
disease.  In the case at hand, however, the facts are 
different.  The Board decisions submitted by the appellant do 
not show a relationship between this veteran's service-
connected anxiety (or any other inservice injury or disease) 
and his death.  Nor do these Board decisions show that this 
veteran's heart disease was incurred or aggravated in 
service.  Therefore, such evidence is not material for 
purposes of reopening the claim.

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
March 1972 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of the veteran's death.  As such, none of the evidence 
is new and material for the purpose of reopening the claim, 
and the March 1972 denial of the claim remains final.

As regards the applicability of the Veterans Claims 
Assistance Act of 2000, the Board has determined that that 
all notification and development action needed to render a 
fair decision on the issue on appeal has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  The appellant and her representative have 
been put on notice as to the basis for the denial of the 
claim, and, hence, what is needed to support the application 
to reopen the claim for service connection for the cause of 
the veteran's death.  She was informed in the Supplemental 
Statement of the Case of the need to submit new and material 
evidence to support her claim and the definition of what 
constitutes new and material evidence.  Also, in the 
Supplemental Statement of the Case, she was specifically 
informed of the requirements of the VCAA and its 
applicability to her case.  Various opportunities were 
afforded her to present evidence and argument in support of 
the petition to reopen, to include the November 2000 personal 
hearing.  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice of any 
additional existing and relevant evidence that, if obtained, 
would provide a basis to reopen the claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).    

Under these circumstances, the petition to reopen the claim 
for service connection for cause of the veteran's death must 
be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

